


LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of 20th March, 2015
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
with a loan production office located at 8705 SW Nimbus Avenue, Suite 240,
Beaverton, Oregon 97008 (“Bank”), and ELECTRO SCIENTIFIC INDUSTRIES, INC., an
Oregon corporation (“Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:
1ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2LOAN AND TERMS OF PAYMENT
1.Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
1.Revolving Advances.
(a)Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.
(b)Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.
2.Letters of Credit Sublimit.
(a)As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent of the face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed (i) the lesser of (A)
Fifteen Million Dollars ($15,000,000.00), or (B) the lesser of the Revolving
Line or the Borrowing Base, minus (ii) the sum of all outstanding principal
amounts of any Advances.
(b)If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit
(except for letter of credit discounting arrangements between Borrower and
Bank), then on such date Borrower shall provide to Bank cash collateral in an
amount equal to one hundred five percent (105.0%) (if the Letter of Credit is
denominated in Dollars) or one hundred ten percent (110.0%) (if the Letter of
Credit is denominated in a Foreign Currency) of the aggregate Dollar Equivalent
of the face amount of all such Letters of Credit plus, in each case, all
interest, fees, and costs due or estimated by Bank to become due in connection
therewith, to secure all of the Obligations relating to such Letters of Credit.
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s
standard Application and Letter of Credit Agreement (the “Letter of Credit
Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.
(c)The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.
(d)Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the Dollar Equivalent of
the amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges).
(e)To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10.0%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.




--------------------------------------------------------------------------------




2.Overadvances. If, at any time (other than during a Non-Formula Period), the
sum of (a) the outstanding principal amount of any Advances, plus (b) the Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve),
exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower
shall immediately pay to Bank in cash the amount of such excess (such excess,
the “Overadvance”). Without limiting Borrower’s obligation to repay Bank any
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.
3.Payment of Interest on the Credit Extensions.
(a)Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a floating per annum rate equal to (i) for Prime Rate Advances,
the Prime Rate plus the applicable Prime Rate Margin, and (ii) for LIBOR
Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and after the
expiration of any Interest Period applicable to any LIBOR Advance outstanding on
the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus the applicable Prime Rate Margin plus five percent
(5.00%). Pursuant to the terms hereof, interest on each Advance shall be paid in
arrears on each Interest Payment Date. Interest shall also be paid on the date
of any prepayment of any Advance pursuant to this Agreement for the portion of
any Advance so prepaid and upon payment (including prepayment) in full thereof.
All accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Line Maturity Date.
(b)Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.
(c)LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.4(a) hereunder. Subject to Sections 3.5
and 3.6, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.
(d)Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
(e)Default Rate. Upon the occurrence and during the continuance of an Event of
Default, Obligations shall bear interest at a rate per annum which is five
percentage points (5.0%) above the rate that would otherwise be applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
provided in this Section 2.3(e) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.
4.Fees. Borrower shall pay to Bank:
(a)Commitment Fee. A fully earned, non‑refundable commitment fee of Seventy-Five
Thousand Dollars ($75,000.00) on the Effective Date;
(b)Anniversary Fees. Fully earned, non‑refundable anniversary fees
(collectively, the “Anniversary Fees”) of Twelve Thousand Five Hundred Dollars
($12,500.00) shall be earned on the Effective Date and shall be due and payable
on an annual basis on the earliest to occur of (i) each anniversary of the
Effective Date, (ii) the occurrence of an Event of Default, or (iii) the
termination of this Agreement or the Revolving Line;
(c)Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit (except for letter of credit discounting
arrangements between Borrower and Bank), including, without limitation, a letter
of credit fee of (i) during any Non-Formula Period, two percent (2.00%), and
(ii) during any other time, two and one quarter of one percent (2.25%), in each
case, per annum of the Dollar Equivalent of the face amount of each Letter of
Credit issued, upon the issuance of such Letter of Credit, each anniversary of
the issuance during the term of such Letter of Credit, and upon the renewal of
such Letter of Credit by Bank;
(d)Unused Revolving Line Facility Fee. Payable monthly in arrears on the last
day of each calendar month and on the Revolving Line Maturity Date, a fee (the
“Unused Revolving Line Facility Fee”) in an amount equal to (i) during any
Non-Formula Period or any Non-Borrowing Period, three tenths of one percent
(0.30%) per annum, (ii) during any Streamline Period, four tenths of one percent
(0.40%) per annum, and (iii) during any Off-Streamline Period that is not a
Non-Borrowing Period, one half of one percent (0.50%) per annum, in each case,
of the average unused portion of the Revolving Line, as determined by Bank. The
unused portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between (i)
the Revolving Line, and (ii) the average for the period of the daily closing
balance of the Revolving Line outstanding, plus the sum of the aggregate amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve);
(e)Collateral Monitoring Fee. A monthly collateral monitoring fee of Three
Thousand Five Hundred Dollars ($3,500.00), payable in arrears on the last day of
each month during any Off-Streamline Period that is not a Non-Borrowing Period;
and
(f)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement, which attorneys’
fees for the documentation and negotiation of this Agreement




--------------------------------------------------------------------------------




will not exceed Thirty Thousand Dollars ($30,000.00), plus expenses as of the
Effective Date) incurred through and after the Effective Date, when due (or, if
no stated due date, upon demand by Bank).
(g)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.
5.Payments; Application of Payments; Debit of Accounts.
(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
(b)Prior to the occurrence of an Event of Default, payments will be applied as
directed by Borrower. Upon and after the occurrence of an Event of Default, Bank
has the exclusive right to determine the order and manner in which all payments
with respect to the Obligations may be applied and Borrower shall have no right
to specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.
(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.
3CONDITIONS OF LOANS
1.Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
(a)duly executed original signatures to the Loan Documents;
(b)[reserved];
(c)Borrower’s Operating Documents and long-form current status certificate of
Borrower certified by the Secretary of State of the State of Oregon, and a
certificate of foreign qualification or good standing certificate by the
Secretary of State of the State of California, each as of a date no earlier than
thirty (30) days prior to the Effective Date;
(d)a duly executed certificate of Borrower’s Secretary, together with the
Borrowing Resolutions;
(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(f)the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(g)[reserved];
(h)[reserved];
(i)duly executed original signatures to the Stock Pledge Agreement;
(j)a legal opinion of Borrower’s counsel dated as of the Effective Date together
with the duly executed original signature thereto;
(k)evidence satisfactory to Bank that the insurance policies required by Section
6.7 hereof are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank;
(l)evidence satisfactory to Bank that Borrower’s Tangible Net Worth is greater
than or equal to One Hundred Forty Million Dollars ($140,000,000.00); and
(m)payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.
2.Conditions Precedent to all Credit Extensions. Bank’s obligations to make each
Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)except as otherwise provided in Section 3.4, timely receipt of an executed
Transaction Report;
(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Transaction Report and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified




--------------------------------------------------------------------------------




by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
(c)Bank determines to its satisfaction that there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank.
3.Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension. Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
4.Procedures for Borrowing.
(a)Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank by electronic mail in
the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the Currency in which such Advance shall be denominated; (3)
the requested Funding Date; (4) whether the Advance is to be comprised of LIBOR
Advances or Prime Rate Advances (provided, however, that during any
Off-Streamline Period, Borrower shall only request, and Bank shall only be
obligated to make, Prime Rate Advances); and (5) the duration of the Interest
Period applicable to any such LIBOR Advances included in such notice; provided
that if the Notice of Borrowing shall fail to specify the duration of the
Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. In addition to such Notice of Borrowing, Borrower
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.
(b)On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as Borrower may instruct in the
Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the applicable Designated Deposit Account.
5.Conversion and Continuation Elections.
(a)So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:
(1)
elect to convert on any Business Day, Prime Rate Advances into LIBOR Advances;

(2)
elect to continue on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date; or

(3)
elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b)Borrower shall deliver a Notice of Conversion/Continuation by electronic mail
to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three (3)
Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:
(1)
proposed Conversion Date or Continuation Date;

(2)
aggregate amount of the Advances to be converted or continued;

(3)
nature of the proposed conversion or continuation; and

(4)
if the resulting Advance is to be a LIBOR Advance, the duration of the requested
Interest Period.

(c)If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected for any such
Dollar Advances, to convert such LIBOR Advances into Prime Rate Advances.




--------------------------------------------------------------------------------




(d)Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, (ii) the aggregate principal
amount of the Prime Rate Advances which have been previously converted to LIBOR
Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds (A) during any Non-Formula Period,
the Revolving Line, and (B) at any time other than during a Non-Formula Period,
the lesser of the Revolving Line or the Borrowing Base, or (iii) an
Off-Streamline Period has commenced. Borrower agrees to pay Bank, upon demand by
Bank (or Bank may, at its option, debit the Designated Deposit Account or any
other account Borrower maintains with Bank) any amounts required to compensate
Bank for any loss (including loss of anticipated profits), cost, or expense
incurred by Bank, as a result of the conversion of LIBOR Advances to Prime Rate
Advances pursuant to this Section 3.5(d).
(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
6.Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)Inability to Determine Applicable Interest Rate. In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any LIBOR Advance, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such LIBOR Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon (i)
no Advances may be made as, or converted to, LIBOR Advances until such time as
Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
(c)Compensation for Breakage or Non-Commencement of Interest Periods. If (i) for
any reason, other than a default by Bank or any failure of Bank to fund LIBOR
Advances due to impracticability or illegality under Sections 3.7(c) and 3.7(d)
of this Agreement, a borrowing or a conversion to or continuation of any LIBOR
Advance does not occur on a date specified in a Notice of Borrowing or a Notice
of Conversion/Continuation, as the case may be, or (ii) any complete or partial
principal payment or reduction of a LIBOR Advance, or any conversion of any
LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:
(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of interest or other return
for such LIBOR Advance(s) provided for herein (excluding, however, the LIBOR
Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.
Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.
(d)Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit




--------------------------------------------------------------------------------




and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.
(e)LIBOR Advances After Default. After the occurrence and during the continuance
of an Event of Default, (i) Borrower may not elect to have an Advance be made or
continued as, or converted to, a LIBOR Advance after the expiration of any
Interest Period then in effect for such Advance and (ii) subject to the
provisions of Section 3.6(c), any Notice of Conversion/Continuation given by
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall, at Bank’s option, be deemed to be rescinded by Borrower and be
deemed a request to convert or continue Advances referred to therein as Prime
Rate Advances.
7.Additional Requirements/Provisions Regarding LIBOR Advances.
(a)Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
(i)
changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii)
imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii)
imposes any other condition affecting this Agreement (or any of such extensions
of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7(a). Determinations and allocations by Bank for purposes of this Section
3.7(a) of the effect of any Regulatory Change on its costs of maintaining its
obligations to make LIBOR Advances, of making or maintaining LIBOR Advances, or
on amounts receivable by it in respect of LIBOR Advances, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.
(b)If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.8(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.
(c)If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.




--------------------------------------------------------------------------------




(d)If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4CREATION OF SECURITY INTEREST
1.Grant of Security Interest. Borrower hereby grants Bank, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and (y)
if such Letters of Credit are denominated in a Foreign Currency, then at least
one hundred ten percent (110.0%), of the Dollar Equivalent of the face amount of
all such Letters of Credit plus, in each case, all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.
2.Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.
3.Authorization to File Financing Statements. Borrower hereby authorizes Bank to
file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.
5REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
1.Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection




--------------------------------------------------------------------------------




Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.
2.Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith, as the same may
be updated from time to time to describe such new Collateral Accounts with other
banks and financial institutions, and which Borrower has taken such actions as
are necessary to give Bank a perfected security interest therein, pursuant to
the term of Section 6.8(b). The Accounts are bona fide, existing obligations of
the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
3.Accounts Receivable.
(a)For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.
(b)All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Transaction Report. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
4.Litigation. Other than those of which Borrower has notified Bank pursuant to
Section 6.2(j) hereof, there are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Hundred Thousand Dollars ($100,000.00).




--------------------------------------------------------------------------------




5.Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
6.Solvency. The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.
7.Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted.
8.Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.
9.Tax Returns and Payments; Pension Contributions. Borrower has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed One Hundred Thousand Dollars ($100,000.00).
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency
10.Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions as
working capital and to fund its general business requirements and not for
personal, family, household or agricultural purposes.
11.Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
1.Government Compliance.
(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject.
(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
2.Financial Statements, Reports, Certificates. Provide Bank with the following:




--------------------------------------------------------------------------------




(a)a Transaction Report (and any schedules related thereto) (i) with each
request for an Advance, (ii) within thirty (30) days after the end of each
quarter during any Non-Formula Period or any Non-Borrowing Period, (iii) within
thirty (30) days after the end of each month during any Streamline Period, and
(iv) no later than Friday of each week during any Off-Streamline Period that is
not a Non-Borrowing Period;
(b)(i) with the request for the initial Advance, (ii) within thirty (30) days
after the end of each quarter during any Non-Formula Period or any Non-Borrowing
Period, and (iii) within thirty (30) days after the end of each month during any
Streamline Period or any Off-Streamline Period that is not a Non-Borrowing
Period, (A) monthly accounts receivable agings, aged by invoice date, (B)
monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, and (C) monthly reconciliations of accounts receivable
agings (aged by invoice date), transaction reports, Deferred Revenue report, and
general ledger;
(c)(i) (A) with the request for the initial Advance, and (B) as soon as
available, but no later than thirty (30) days after the last day of each
quarter, a company prepared consolidating balance sheet and income statement
covering Borrower’s and each of its Subsidiary’s operations for such quarter,
certified by a Responsible Officer and in a form acceptable to Bank, and (ii)
(A) with the request for the initial Advance, and (B) during any Streamline
Period or any Off-Streamline Period, as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month, certified by a Responsible Officer and in a form
acceptable to Bank;
(d)(i) with the request for the initial Advance, (ii) within thirty (30) days
after the last day of each quarter during any Non-Formula Period or any
Non-Borrowing Period, and (iii) within thirty (30) days after the last day of
each month during any Streamline Period or any Off-Streamline Period that is not
a Non-Borrowing Period, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such month or quarter, as
applicable, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank may reasonably request, including, without limitation, a statement that at
the end of such month or quarter, as applicable, there were no held checks;
(e)within five (5) days after the last day of each month, a written report
setting forth Borrower’s Cash and Excess Availability for the immediately prior
calendar month in a form acceptable to Bank;
(f)as soon as available, but no later than sixty (60) days after the last day of
each fiscal year of Borrower, and contemporaneously with any updates or changes
thereto, or more frequently as Bank may request, annual operating budgets and
financial projections for such fiscal year as approved by the Board;
(g)within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms hereof
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address; provided, however, Borrower shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents;
(h)as soon as available, but no later than five (5) days after filing Borrower’s
Form 10-K with the SEC, audited consolidated financial statements of Borrower
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Bank;
(i)within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
(j)a prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages or costs to Borrower or any of its Subsidiaries of, individually or
in the aggregate, One Hundred Thousand Dollars ($100,000.00) or more; and
(k)other financial information reasonably requested by Bank.
3.Accounts Receivable.
(a)Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, after the occurrence and during the continuance of an Event of Default,
originals) of all contracts, orders, invoices, and other similar documents, and
all shipping instructions, delivery receipts, bills of lading, and other
evidence of delivery, for any goods the sale or disposition of which gave rise
to such Accounts. In addition, Borrower shall deliver to Bank, copies, (or, at
Bank’s request, after the occurrence and during the continuance of an Event of
Default, the originals) of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos.
(b)Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the




--------------------------------------------------------------------------------




foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Default or Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
(c)Collection of Accounts. Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or such other “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”). Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account and such payments and proceeds shall be (i) prior to
the occurrence of an Event of Default, (A) during any Non-Formula Period, any
Non-Borrowing Period or any Streamline Period, transferred to an account of
Borrower at Bank, or (B) during any Off-Streamline Period, applied immediately
to reduce the Obligations, and (ii) following the occurrence of an Event of
Default, applied in accordance with Section 9.4.
(d)Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly (i)
determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank, and
immediately notify Bank of the return of the Inventory.
(e)Verification. Bank may, with the prior consent of Borrower (which consent
shall not be unreasonably withheld or delayed (provided that after the
occurrence and during the continuance of an Event of Default, no consent of
Borrower is required)) from time to time, verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
either in the name of Borrower or Bank or such other name as Bank may choose,
and notify any Account Debtor of Bank’s security interest in such Account.
(f)No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
4.Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Twenty Five Thousand Dollars ($25,000.00) or
less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
5.Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.Access to Collateral; Books and Records. At reasonable times, on five (5)
Business Days’ notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits (including, without limitation, the Initial Audit) shall be at Borrower’s
expense, and the charge therefor shall be $850 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses. In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to or reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies) Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling. The Initial Audit shall be completed within sixty (60) days after
the Effective Date.
7.Insurance.
(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All




--------------------------------------------------------------------------------




property policies shall have a lender’s loss payable endorsement showing Bank as
a lender loss payee. All liability policies shall show, or have endorsements
showing, Bank as an additional insured. Bank shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral.
(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to Two
Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss, but not
exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.
(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
8.Operating Accounts.
(a)Beginning on or before the date that is one hundred twenty (120) days after
the Effective Date (the “Transition Date”), maintain its primary and all of its
Domestic Subsidiaries’ primary U.S. operating, depository and securities
accounts with Bank and Bank’s Affiliates. In addition, as of the Effective Date,
Borrower shall use Bank for all cash management, foreign exchange and merchant
services, except that, subject to Section 6.8(b), Borrower shall be entitled to
use another bank or financial institution for investment management services
(but not depository and operating accounts) if the rates charged by alternative
bank or financial institution for those services are lower than those charged by
the Bank or the Bank’s Affiliates. Notwithstanding the foregoing, Borrower and
its Domestic Subsidiaries shall be permitted to maintain (i) one or more
accounts at other banks or financial institutions that are not subject to a
Control Agreement, so long as the balances of such accounts do not exceed Five
Hundred Thousand Dollars ($500,000.00) in the aggregate at any time, and (ii) an
investment account with T. Rowe Price (collectively, the “Permitted Accounts”).
Foreign Subsidiaries may have primary operating, depository and securities
accounts with banks and financial institutions other than Bank and Bank’s
Affiliates.
(b)Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply (i) prior to the Transition Date, to accounts
other than investment accounts with Morgan Stanley, (ii) after the Transition
Date, to the Permitted Accounts, or (iii) to deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.
9.Financial Covenants. Maintain at all times, to be reported (a) during any
Non-Formula Period or any Non-Borrowing Period, as of the last day of each
quarter, commencing with the quarter ending December 31, 2014, and as of the
last day of each quarter thereafter, and (b) during any Streamline Period or any
Off-Streamline Period that is not a Non-Borrowing Period, as of the last day of
each month, beginning with the month ending January 31, 2015, and as of the last
day of each month thereafter, in each case, calculated on a consolidated basis
with respect to Borrower and its Subsidiaries:
(a)Tangible Net Worth. A Tangible Net Worth of at least (i) One Hundred Forty
Million Dollars ($140,000,000.00) as of the Effective Date, and (ii) for each
fiscal year thereafter, commencing with the 2015 fiscal year, (A) One Hundred
Forty Million Dollars ($140,000,000.00), plus (B) fifty percent (50.0%) of
Borrower’s Net Income for each fiscal year commencing with the fiscal year
ending March 31, 2015 (provided that no reductions shall be made for any net
losses), and plus (C) fifty percent (50.0%) of net cash equity proceeds received
by Borrower on or after April 1, 2015 (excluding any proceeds received from the
exercise of employee stock options and equity issued pursuant to any stock
compensation plan for employees); and
(b)Maximum Capital Expenditures. Borrower shall not contract for, purchase or
make any expenditures or commitments for Capital Expenditures in an aggregate
amount in excess of Ten Million Dollars ($10,000,000.00) in any fiscal year. For
the avoidance of doubt, Borrower’s right to make Capital Expenditures is
separate and apart from Borrower’s right to make Permitted Acquisitions or the
application of casualty proceeds pursuant to Section 6.7(b).
10.Protection of Intellectual Property Rights.
(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely




--------------------------------------------------------------------------------




affect the value of its Intellectual Property; and (iii) not allow any
Intellectual Property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent.
(b)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.
11.Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
12.Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Deliver to Bank, within five (5)
days after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.
13.Post-Closing Deliverables. Deliver to Bank (i) no later than sixty (60) days
after the Effective Date duly executed original signatures to the stock powers
with respect to the stock pledged pursuant to the Stock Pledge Agreement and
Bank’s possession of the original stock certificates related thereto, (ii) no
later than thirty (30) days after the Effective Date, (A) a landlord’s consent
in favor of Bank for Borrower’s leased location at 685 Old Buffalo Trail,
Bozeman, Montana 59715 by the landlord thereof, together with the duly executed
original signatures thereto, and (B) a bailee’s waiver in favor of Bank for each
location where Borrower maintains property with a third party, by each such
third party, together with the duly executed original signatures thereto, and
(iii) no later than fifteen (15) Business Days after the Effective Date duly
executed original signatures to the Control Agreement with Morgan Stanley in
accordance with the terms and requirements of this agreement and otherwise
reasonably acceptable to bank.
7NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
1.Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) transfers of property (excluding Intellectual
Property) by Borrower or any Subsidiary to Borrower or any Subsidiary in the
ordinary course of business; and (g) non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business.
2.Changes in Business, Management, Ownership, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve (although (i)
liquidation or dissolution of a Subsidiary that is not a Credit Party is
permitted without notice to or consent from Bank so long as the assets of such
Subsidiary are distributed to Borrower or another Subsidiary, and (ii)
liquidation or dissolution of a Subsidiary that is a Credit Party is permitted
without notice to or consent from Bank so long as the assets of such Subsidiary
are distributed to another Credit Party); or (c) (i) fail to provide notice to
Bank of any Key Person departing from or ceasing to be employed by Borrower
within five (5) days after his or her departure from Borrower; or (ii) enter
into any transaction or series of related transactions in which the stockholders
of Borrower who were not stockholders immediately prior to the first such
transaction own more than forty percent (40.0%) of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Borrower’s equity securities in a public
offering or to venture capital or private equity investors so long as Borrower
identifies to Bank the venture capital or private equity investors at least
seven (7) Business Days prior to the closing of the transaction and provides to
Bank a description of the material terms of the transaction).
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000.00) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of One
Hundred Thousand Dollars ($100,000.00) to a bailee at a location other than to a
bailee and at a location already




--------------------------------------------------------------------------------




disclosed in the Perfection Certificate, (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of One Hundred
Thousand Dollars ($100,000.00) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
sole discretion.
3.Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except for Permitted Acquisitions. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
4.Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
5.Encumbrance. Create, incur, allow, or suffer any Lien on any of its property
(subject to Section 8.4), or assign or convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for Permitted Liens, permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
6.Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.
7.Distributions; Investments. (a) Pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock, provided that Borrower
may (i) pay dividends so long as an Event of Default does not exist at the time
of such payment and would not exist after giving effect to such payment, and
(ii) repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase;
or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.
8.Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
9.Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
10.Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
1.Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
2.Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Sections 6.2(a)-(d)
or (f)-(h), 6.3, 6.4, 6.5, 6.7, 6.8, 6.9, 6.10(b), or 6.13, or violates any
covenant in Section 7 (provided, however, for Sections 6.2(a)-(d) and (f)-(h),
Borrower shall fail to cure such default within three (3) Business Days); or




--------------------------------------------------------------------------------




(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
3.Material Adverse Change. A Material Adverse Change occurs;
4.Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any Governmental Authority, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or
(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
5.Insolvency. (a) Borrower is unable to pay its debts (including trade debts) as
they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and is not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);
6.Other Agreements. There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of One
Hundred Thousand Dollars ($100,000.00); or (b) any breach or default by
Borrower, the result of which could have a material adverse effect on Borrower’s
business;
7.Judgments; Penalties. One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
9.Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; or
10.Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) cause, or could reasonably be expected to cause,
a Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.
9BANK’S RIGHTS AND REMEDIES
1.Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);




--------------------------------------------------------------------------------




(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c)demand that Borrower (i) deposit cash with Bank in an amount equal to one
hundred five percent (105.0%) (if the Letter of Credit is denominated in
Dollars) or one hundred ten percent (110.0%) (if the Letter of Credit is
denominated in a Foreign Currency) of the Dollar Equivalent of the aggregate
face amount of all Letters of Credit remaining undrawn (plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit;
(d)demand that Borrower deposit cash with Bank in an amount equal to one hundred
five percent (105.0%) of the reimbursement Obligations relating to any existing
FX Contracts;
(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;
(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j)demand and receive possession of Borrower’s Books; and
(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
2.Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.
3.Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
4.Application of Payments and Proceeds Upon Default. If an Event of Default has
occurred and is continuing, Bank shall have the right to apply in any order any
funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other




--------------------------------------------------------------------------------




credit transaction with any purchaser at any sale of Collateral, Bank shall have
the option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.
5.Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
6.No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
7.Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.




--------------------------------------------------------------------------------




If to Borrower:    Electro Scientific Industries, Inc.
13900 NW Science Park Drive
Portland, Oregon 97229
Attn: Treasurer
Fax: (503) 671-5656
Email:  wyganth@esi.com
with a copy to:    Stoel Rives LLP
900 SW 5th Ave., Suite 2600
Portland, Oregon 97204
Attn:    Steven H. Hull, Esquire
Fax:    (503) 294-9122
Email:    steven.hull@stoel.com
If to Bank:    Silicon Valley Bank
8705 SW Nimbus Avenue, Suite 240
Beaverton, Oregon 97008
Attn:    Mr. Ron Sherman
Fax:     (503) 526-0818
Email:      RSherman@svb.com
with a copy to:    Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:    David A. Ephraim, Esquire
Fax:    (617) 880-3456
Email:    DEphraim@riemerlaw.com
11CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER
Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in New York, New York; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and




--------------------------------------------------------------------------------




that service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
This Section 11 shall survive the termination of this Agreement.
12GENERAL PROVISIONS
1.Termination Prior to Revolving Line Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three (3)
Business Days after written notice of termination is given to Bank. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination.
2.Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
3.General Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
4.Time of Essence. Time is of the essence for the performance of all Obligations
in this Agreement.
5.Severability of Provisions. Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.
6.Correction of Loan Documents. Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.
7.Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
8.Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.
9.Confidentiality. In handling any confidential information, Bank shall exercise
the same degree of care that it exercises for its own proprietary information,
but disclosure of information may be made: (a) to Bank’s Subsidiaries or
Affiliates (such Subsidiaries and Affiliates, together with Bank, collectively,
“Bank Entities”); (b) to prospective transferees or purchasers of any interest
in the Credit Extensions (provided, however, Bank shall use commercially
reasonable efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate




--------------------------------------------------------------------------------




in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or (ii)
disclosed to Bank by a third party, if Bank does not know that the third party
is prohibited from disclosing the information.
Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower. The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.
10.Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.
11.Electronic Execution of DocumentsElectronic Execution of Documents. The words
“execution,” “signed,” “signature” and words of like import in any Loan Document
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
12.Right of Setoff. Borrower hereby grants to Bank a Lien and a right of setoff
as security for all Obligations to Bank, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Bank (including a subsidiary of Bank) or in transit
to any of them. At any time after the occurrence and during the continuance of
an Event of Default, without demand or notice, Bank may setoff the same or any
part thereof and apply the same to any liability or Obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
13.CaptionsCaptions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
14.Construction of AgreementConstruction of Agreement. The parties mutually
acknowledge that they and their attorneys have participated in the preparation
and negotiation of this Agreement. In cases of uncertainty this Agreement shall
be construed without regard to which of the parties caused the uncertainty to
exist.
15.RelationshipRelationship. The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement. The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
16.Third PartiesThird Parties. Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
17.Future Transactions. Borrower has notified Bank that after the Effective Date
Borrower may seek to enter into (a) certain transactions with respect to
Borrower’s real property, and/or (b) certain accounts receivable factoring
arrangements (collectively, (a) and (b), the “Proposed Future Transactions”). 
Borrower acknowledges that the consummation of any Proposed Future Transaction
requires prior written consent of the Bank, and Bank agrees to timely review the
relevant term sheets and/or documentation relating to Proposed Future
Transactions.
13DEFINITIONS.
1.Definitions. As used in the Loan Documents, the word “shall” is mandatory, the
word “may” is permissive, the word “or” is not exclusive, the words “includes”
and “including” are not limiting, and the singular includes the plural. As used
in this Agreement, the following capitalized terms have the following meanings:
“ACA Accounts” is defined in Section 6.8(a).
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.




--------------------------------------------------------------------------------




“Acquisition” is (a) the purchase or other acquisition by Borrower of all or
substantially all of the assets of any other Person, or (b) the purchase or
other acquisition (whether by means of merger, consolidation, or otherwise) by
Borrower of all or substantially all of the stock or other equity interest of
any other Person.
“Additional Costs” is defined in Section 3.7(a).
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Anniversary Fees” is defined in Section 2.4(b).
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.
“Availability Amount” is (a) during any Non-Formula Period, (i) the Revolving
Line, minus (ii) the aggregate Dollar Equivalent amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) plus an
amount equal to the Letter of Credit Reserve, minus (iii) the outstanding
principal balance of any Advances, and (b) during any Streamline Period or any
Off-Streamline Period, (i) the lesser of (A) the Revolving Line or (B) the
amount available under the Borrowing Base, minus (ii) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, minus (iii) the outstanding principal balance of any Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of “Bank Services”
appearing in this Section 13.1.
“Board” means Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Transaction Report; provided, however, that
Bank has the right, after consultation with Borrower, to decrease the foregoing
percentage in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its




--------------------------------------------------------------------------------




obligations under each of the Loan Documents to which it is a party, (b) that
set forth as a part of or attached as an exhibit to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents, including any Notice of
Borrowing or other Credit Extension request, on behalf of such Person, together
with a sample of the true signature(s) of such Person(s), and (d) that Bank may
conclusively rely on such certificate unless and until such Person shall have
delivered to Bank a further certificate canceling or amending such prior
certificate.
“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market,
and if any determination of a “Business Day” shall relate to an FX Contract, the
term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the Foreign Currency.
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person. For the avoidance of doubt, Capital Expenditures shall not include goods
that are internally produced, and are capitalized in Borrower’s books and
records consistent with Borrower’s current practices in effect as of the
Effective Date.
“Cash and Excess Availability” is, as of any date of determination, the sum of
(a) the aggregate amount of unrestricted cash and Cash Equivalents held at such
time by Borrower in Deposit Accounts or Securities Accounts maintained with
Bank, or in an account maintained with a financial institution other than Bank
if such account and all property therein is subject to a Control Agreement in
favor of Bank, and (b) the unused portion of the Availability Amount.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof; (b) commercial paper having a minimum rating of AA from Standard &
Poor’s Ratings Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates
of deposit; and (d) money market funds at least ninety-five percent (95%) of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (c) of this definition, in each case consistent with Borrower’s
Board-approved Investment Policy dated as of May 7, 2014 (as may be amended from
time to time and promptly delivered to Bank following each such amendment).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit E.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to




--------------------------------------------------------------------------------




protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; but “Contingent Obligation” does not include endorsements
in the ordinary course of business. The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, Overadvance, Letter of Credit, or any other
extension of credit by Bank for Borrower’s benefit.
“Credit Party” is any Borrower under this Agreement or any secured guarantor of
all or any part of the Obligations.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.3(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number ending in xxxx, maintained by Borrower with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:
(a)    Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent, and intercompany accounts;




--------------------------------------------------------------------------------




(b)    Accounts that the Account Debtor has not paid within one hundred twenty
(120) days of invoice date regardless of invoice payment period terms;
(c)    Accounts (or portions of such Accounts) with credit balances over one
hundred twenty (120) days from invoice date (but only to the extent the credit
balance of each such Account is over one hundred twenty (120) days);
(d)    Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within one
hundred twenty (120) days of invoice date;
(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States or Canada, unless otherwise approved by
Bank in writing, on a case by case basis in its sole and absolute discretion
(except for Eligible Foreign Accounts);
(f)    Accounts billed from and/or payable to Borrower outside of the United
States (sometimes called foreign invoiced accounts);
(g)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts, but only up to the amount of such
indebtedness or obligation);
(h)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(j)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(k)    Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
(l)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(m)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(n)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);
(o)    Accounts for which the Account Debtor has not been invoiced;
(p)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(q)    Accounts (or portions of such Accounts) for which Borrower has permitted
Account Debtor’s payment to extend beyond one hundred twenty (120) days (but
only to the extent each such Account extends beyond one hundred twenty (120)
days);
(r)    Accounts arising from chargebacks, debit memos, or other payment
deductions taken by an Account Debtor;
(s)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);




--------------------------------------------------------------------------------




(t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(u)     Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue),
unless otherwise approved by Bank in writing, on a case by case basis in its
sole and absolute discretion;
(v)    Accounts owing from an Account Debtor whose total obligations to Borrower
exceed twenty-five percent (25.0%) of all Accounts, except for the Account
Debtors set forth on Exhibit F, for which such percentage is thirty-five percent
(35.0%), for the amounts that exceed that percentage, unless otherwise approved
by Bank in writing, on a case by case basis in its sole and absolute discretion;
and
(w)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Eligible Foreign Accounts” are Accounts which are billed from and/or payable to
Borrower in the United States in U.S. Dollars, but are owing from an Account
Debtor which has its principal place of business outside of the United States,
and are otherwise Eligible Accounts.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.




--------------------------------------------------------------------------------




“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Indirect Credit Extension” is any Credit Extension for (a) cash management
services, (b) foreign exchange contracts, (c) letter of credit discounting
arrangements, or (d) undrawn standby letters of credit issued in accordance with
Section 2.1.2 in an aggregate face amount of less than One Hundred Thousand
Dollars ($100,000.00).
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:


(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Interest Payment Date” means, (a) with respect to any LIBOR Advance, (i) the
last day of each calendar month, and (ii) the last day of each Interest Period
applicable to such LIBOR Advance and, (b) with respect to Prime Rate Advances,
(i) the last day of each calendar month (or, if that day of the month does not
fall on a Business Day, then on the first Business Day following such date), and
(ii) each date a Prime Rate Advance is converted into a LIBOR Advance to the
extent of the amount converted to a LIBOR Advance.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), or three (3) months thereafter, in each case
as Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and (e)
interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.




--------------------------------------------------------------------------------




“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Edward C.
Grady as of the Effective Date, and (b) Chief Financial Officer, who is Paul
Oldham as of the Effective Date.
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2 (including, without
limitation, letter of credit discounting arrangements between Borrower and
Bank).
“Letter of Credit Application” is defined in Section 2.1.2.
“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2.
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is (a) during any Non-Formula Period, two percent (2.00%),
and (b) during any other time, two and three quarters of one percent (2.75%).
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Stock Pledge Agreement, any Bank Services Agreement,
any subordination agreement, any note, or notes or guaranties executed by
Borrower, and any other present or future agreement by Borrower with or for the
benefit of Bank in connection with this Agreement or Bank Services, all as
amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
“Non-Borrowing Period” is, on and after the Effective Date and prior to the
initial Credit Extension (other than any Indirect Credit Extension), any period
of time during which Borrower (a) maintains unrestricted cash and Cash
Equivalents in Deposit Accounts or Securities Accounts with Bank, or in an
account maintained with a financial institution other than Bank if such account
and all property therein is subject to a Control Agreement in favor of Bank, in
an amount of at least Thirty Million Dollars ($30,000,000.00), and (b) has no
more than Zero Dollars ($0.00) of outstanding Obligations (excluding for such
purposes obligations related to Indirect Credit Extensions).
“Non-Formula Period” is, after the initial Credit Extension, provided no Event
of Default has occurred and is continuing, any period of time (a) commencing on
the first day of any month during which Borrower provides to Bank a written
report pursuant to Section 6.2(e) hereof and other financial statements
evidencing that Borrower has maintained Cash and Excess Availability of




--------------------------------------------------------------------------------




at least Sixty-Five Million Dollars ($65,000,000.00), at all times during the
prior two (2) consecutive calendar months, and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter on which Borrower fails to maintain Cash and Excess Availability of
at least Sixty-Five Million Dollars ($65,000,000.00), as determined by Bank in
its sole discretion. Upon the termination of a Non-Formula Period, Borrower must
maintain Cash and Excess Availability of at least Sixty-Five Million Dollars
($65,000,000.00) for two (2) consecutive calendar months thereafter before a new
Non-Formula Period may begin.
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit B, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to Letters of Credit
(including reimbursement obligations for drawn and undrawn Letters of Credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.
“Off-Streamline Period” is, on and after the Effective Date, any period of time
during which Borrower maintains Cash and Excess Availability of less than
Fifty-Five Million Dollars ($55,000,000.00).
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.2.
“Parent” is defined in Section 3.7(b).
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Accounts” is defined in Section 6.8(a).
“Permitted Acquisition” is any Acquisition by Borrower, provided that each of
the following shall be applicable to any such Acquisition:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;
(b)    the entity or assets acquired in such Acquisition are in the same or
similar line of business as Borrower is in as of the date hereof or reasonably
related thereto;


(c)    Borrower shall remain a surviving entity after giving effect to such
Acquisition, or, in Bank’s sole and absolute discretion, if a Borrower does not
remain a surviving entity after giving effect to such Acquisition, such
surviving entity shall become a party to this Agreement and shall assume the
Obligations of such Borrower under this Agreement;


(d)    the total cash and non-cash consideration payable for all such
Acquisitions may not exceed Ten Million Dollars ($10,000,000.00) in the
aggregate per fiscal year, which amount shall not include any Capital
Expenditures;


(e)     such Acquisition is non-hostile and has been approved by the respective
boards of directors of all parties involved;


(f)    such Acquisition and the Person being acquired are accretive in all
respects;




--------------------------------------------------------------------------------






(g)    the Person or assets acquired in such Acquisition shall not be subject to
any Lien other than Permitted Liens; and


(h)    Borrower shall not incur any Indebtedness (other than Credit Extensions
under this Agreement or Indebtedness permitted pursuant to clauses (d) and (f)
of the definition of “Permitted Indebtedness” hereunder) in connection with such
Acquisition.


Notwithstanding anything to the contrary contained herein, and in addition to
the foregoing, in order for any Acquisition to constitute a “Permitted
Acquisition”, Borrower must provide Bank with thirty (30) days advance written
notice of such Acquisition and deliver to Bank copies of all of the following no
later than fifteen (15) days prior to consummation of such Acquisition:
(i)    historical financial statements for the Person which is the subject of
such Acquisition in a form acceptable to Bank;
(ii)    a written explanation of the strategic fit with Borrower’s business for
such Acquisition;
(iii)    the terms and conditions of such Acquisition; and
(iv)    a pro forma consolidated financial forecast of Borrower after giving
effect to such Permitted Acquisition in form and substance acceptable to Bank.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)    Indebtedness owed by a Subsidiary to either Borrower or to another
Subsidiary; and
(h)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)    Investments consisting of Cash Equivalents and any Investments permitted
by Borrower’s Board-approved Investment Policy dated as of May 7, 2014 (as may
be amended from time to time and promptly delivered to Bank following each such
amendment); and
(d)    Permitted Acquisitions.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;




--------------------------------------------------------------------------------




(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000.00) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)     Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase; and
(f)    non-exclusive license of Intellectual Property granted to third parties
in the ordinary course of business.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” is (a) during any Non-Formula Period or any Streamline
Period, zero percent (0.00%), and (b) during any Off-Streamline Period, one half
of one percent (0.50%).
“Proposed Future Transactions” is defined in Section 12.17.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.




--------------------------------------------------------------------------------




“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Corporate Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
“Revolving Line” is an aggregate principal amount not to exceed (a) prior to
completion of the Initial Audit, Five Million Dollars ($5,000,000.00)
outstanding at any time, and (b) after completion of the Initial Audit, Thirty
Million Dollars ($30,000,000.00) outstanding at any time.
“Revolving Line Maturity Date” is ____________, 2018 [date which is three (3)
years after the Effective Date].
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Stock Pledge Agreement” is, collectively (a) that certain Stock Pledge
Agreement dated as of the Effective Date executed by Borrower in favor of Bank,
(b) that certain Stock Pledge Agreement dated as of the Effective Date executed
by ESI International Corporation in favor of Bank, and (c) that certain Stock
Pledge Agreement dated as of the Effective Date executed by ESI China, Inc. in
favor of Bank.
“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, any period of time (a) commencing on the
first day of any month during which Borrower provides to Bank a written report
pursuant to Section 6.2(e) hereof stating that Borrower has maintained Cash and
Excess Availability of at least Fifty-Five Million Dollars ($55,000,000.00), but
less than Sixty-Five Million Dollars ($65,000,000.00), at all times during the
prior two (2) consecutive calendar months, and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter on which Borrower fails to maintain Cash and Excess Availability of
at least Fifty-Five Million Dollars ($55,000,000.00), as determined by Bank in
its sole discretion. Upon the termination of a Streamline Period, Borrower must
maintain Cash and Excess Availability of at least Fifty-Five Million Dollars
($55,000,000.00), but less than Sixty-Five Million Dollars ($65,000,000.00), for
two (2) consecutive calendar months thereafter before a new Streamline Period
begins.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, Patents,
Trademarks, Copyrights, and research and development expenses except prepaid
expenses, (iii) notes, accounts receivable and other obligations




--------------------------------------------------------------------------------




owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities , plus (c)
Subordinated Debt.
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit D.
“Transfer” is defined in Section 7.1.
“Transition Date” is defined in Section 6.8(a).
“Unused Revolving Line Facility Fee” is defined in Section 2.4(d).
[Signature page follows.]
Signature Page to Loan and Security Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
ELECTRO SCIENTIFIC INDUSTRIES, INC.
By:     
Name:     
Title:     


BANK:
SILICON VALLEY BANK
By:     
Name:     
Title:     






EXHIBIT A - COLLATERAL DESCRIPTION




The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts,




--------------------------------------------------------------------------------




certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, or (b) any Intellectual Property; provided, however, the
Collateral shall include all Accounts and all proceeds of Intellectual Property.
If a judicial authority (including a U.S. Bankruptcy Court) would hold that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.


EXHIBIT B


FORM OF NOTICE OF BORROWING
ELECTRO SCIENTIFIC INDUSTRIES, INC.
Date: ______________
To:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attn:     CFD Operations
Email:     CFDOperations@svb.com
RSherman@svb.com


Re:    Loan and Security Agreement dated as of [_____________], 2015 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between (a) ELECTRO SCIENTIFIC INDUSTRIES, INC., an Oregon
corporation (“Borrower”), and (b) SILICON VALLEY BANK (the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.
The Funding Date Advance requests for LIBOR Advances must be submitted by 12:00
pm Pacific time at least three (3) Business Days prior to Funding Date. Advance
requests for Prime Rate Advances must be submitted by 12:00 pm Pacific time on
the Funding Date., which shall be a Business Day, of the requested borrowing is
_______________.
The aggregate amount of the requested Advance is $_____________.
The requested Advance shall consist of $___________ of Prime Rate Advances and
$___________ of LIBOR Advances (provided that during any Off-Streamline Period,
Borrower shall only request Prime Rate Advances).




--------------------------------------------------------------------------------




The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and
(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount.


Borrower                    ELECTRO SCIENTIFIC INDUSTRIES, INC.
By:                          
Name:                          
Title:                          




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 





EXHIBIT C


FORM OF NOTICE OF CONVERSION/CONTINUATION
ELECTRO SCIENTIFIC INDUSTRIES, INC.
Date: ______________
To:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attn:     CFD Operations
Email:     CFDOperations@svb.com
RSherman@svb.com


Re:    Loan and Security Agreement dated as of [_____________], 2015 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between (a) ELECTRO SCIENTIFIC INDUSTRIES, INC., an Oregon
corporation (“Borrower”), and (b) SILICON VALLEY BANK (the “Bank”)
Ladies and Gentlemen:




--------------------------------------------------------------------------------




The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is
$                          or [continued] is
$                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and
(c)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, the Availability Amount.






Borrower                    ELECTRO SCIENTIFIC INDUSTRIES, INC.
By:                          
Name:                          
Title:                          




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 

EXHIBIT D




Transaction Report


[to be provided by Bank]
Exhibit E-3


EXHIBIT E


COMPLIANCE CERTIFICATE






--------------------------------------------------------------------------------






TO:    SILICON VALLEY BANK                        Date:                 
FROM: ELECTRO SCIENTIFIC INDUSTRIES, INC.
    
The undersigned authorized officer of Electro Scientific Industries, Inc.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Transaction Report
(i) with each request for an Advance, (ii) quarterly within 30 days during any
Non-Formula Period or any Non-Borrowing Period, and (iii) monthly within 30 days
during any Streamline Period, and (iv) weekly (no later than Friday) during any
Off-Streamline Period
Yes No
A/R & A/P Agings and Deferred Revenue reports
(i) with the request for the initial Advance, (ii) quarterly within 30 days
during any Non-Formula Period or any Non-Borrowing Period, and (iii) monthly
within 30 days during any Streamline Period or any Off-Streamline Period
Yes No
Interim financial statements (consolidating)
(i) with the request for the initial Advance, and (ii) quarterly within 30 days
Yes No
Interim financial statements (consolidated)
(i) with the request for the initial Advance, and (ii) monthly within 30 days
during any Streamline Period or any Off-Streamline Period
Yes No
Compliance Certificate
(i) with the request for the initial Advance, (ii) quarterly within 30 days
during any Non-Formula Period or any Non-Borrowing Period, and (iii) monthly
within 30 days during any Streamline Period or any Off-Streamline Period
Yes No
Cash and Excess Availability report
Monthly within 5 days
Yes No
Board-approved annual operating budgets and financial projections
FYE within 60 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Annual financial statements (CPA Audited)
Within 5 days after filing Form 10-K with SEC
Yes No
 





--------------------------------------------------------------------------------






Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain at all times:
 
 
 
Tangible Net Worth
*
$_________
Yes No
Maximum Capital Expenditures
<$10 million
$_________
Yes No



* As set forth in Section 6.9 of the Agreement.
    
The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Other Matters


Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No



Borrower and its Domestic Subsidiaries only have U.S. accounts located at the
following institutions:     


Aggregate balance of accounts of Borrower and its Domestic Subsidiaries
maintained at banks or financial institutions other than Bank and Bank’s
Affiliates which are not subject to a Control Agreement:


Account            Balance
                            
                            
                            


TOTAL            $         (pursuant to Section 6.8(a) of the Loan Agreement,
such                                  amount shall not exceed $500,000)


Aggregate balance of investment account maintained with T. Rowe Price:
$_________________
                            
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


ELECTRO SCIENTIFIC INDUSTRIES, INC.


By:
Name:
Title:
BANK USE ONLY


Received by:
authorized signer
Date:


Verified:
authorized signer
Date:


Compliance Status:Yes No



Schedule 1 to Compliance Certificate




--------------------------------------------------------------------------------






Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Tangible Net Worth (Section 6.9(a))
Required:
A Tangible Net Worth of at least (i) One Hundred Forty Million Dollars
($140,000,000.00) as of the Effective Date, and (ii) for each fiscal year
thereafter, commencing with the 2015 fiscal year, (A) One Hundred Forty Million
Dollars ($140,000,000.00), plus (B) fifty percent (50.0%) of Borrower’s Net
Income for each fiscal year commencing with the fiscal year ending March 31,
2015 (provided that no reductions shall be made for any net losses), and plus
(C) fifty percent (50.0%) of net cash equity proceeds received by Borrower on or
after April 1, 2015 (excluding any proceeds received from the exercise of
employee stock options).

Actual:         
    
A.
Aggregate value of consolidated total assets of Borrower and its Subsidiaries
$
B.
Aggregate value of amounts attributable to (i) goodwill, (ii) intangible items
including unamortized debt discount and expense, Patents, Trademarks,
Copyrights, and research and development expenses except prepaid expenses, (iii)
notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates, and (iv) reserves not already deducted from assets
$
C.
Aggregate Total Liabilities
$
D.
Aggregate Subordinated Debt
$
E.
Tangible Net Worth (line A minus lines B and C, plus line D)
 



Is line E equal to or greater than or equal to the required amount?


  No, not in compliance                          Yes, in compliance




II.    Maximum Capital Expenditures (Section 6.9(b))
Required:
Borrower shall not contract for, purchase or make any expenditures or
commitments for Capital Expenditures in an aggregate amount in excess of Ten
Million Dollars ($10,000,000.00) in any fiscal year. For the avoidance of doubt,
Borrower’s right to make Capital Expenditures is separate and apart from
Borrower’s right to make Permitted Acquisitions.

Actual aggregate Capital Expenditures of Borrower during the current fiscal
year: $__________________


Is the amount above less than or equal $10,000,000?


  No, not in compliance                          Yes, in compliance


EXHIBIT F




[TBD]






